Appeal by defendant from a judgment of the County Court, Westchester County, rendered April 26, 1974, convicting him of manslaughter in the first degree and possession of a weapon, dangerous instrument and appliance as a felony, upon a jury verdict, and imposing sentence. Judgment affirmed. We hold that defendant has had a fair trial. We express a word of caution, however, with regard to the preliminary statement made to the jurors by the trial court before either side opened to the jury. In that statement, he said that "the attorneys will give you their opening statements” and that defendant and his witnesses were "interested” witnesses. In the context of this record, we do not find the statement sufficiently prejudicial to warrant a reversal. However, the trial court should not anticipate that defense counsel will in fact open to the jury and a jury should not be told that a defendant would be an interested witness, for he might not take the stand and the trial court’s reference thereto might result in an unfavorable inference being drawn against him. We have considered the other allegations of error and find them to be without merit. Hopkins, Acting P. J., Latham, Brennan and Shapiro, JJ., concur.